Citation Nr: 1338179	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disease.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a skin disease.


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009 and July 2012, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with the record.

In August 2012 and June 2013, the Board remanded the issues of whether new and material evidence had been received to reopen claims of service connection for a right shoulder disability, a skin disease, and a right wrist disability for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

(The petition to reopen the claim of service connection for a right wrist disability is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The Veteran's claims of service connection for a right shoulder disability and a skin disease were originally denied on the merits in rating decisions dated in April 1980 and February 1981, respectively, as there was no medical evidence of any right shoulder disability or skin disease; the Veteran did not appeal these determinations and new and material evidence was not received within a year of their issuance.

2.  The Veteran's claims of service connection for a right shoulder disability and a skin disease were again denied in decisions dated in July 1992 and January 2007 as new and material evidence had not been submitted; the Veteran did not appeal these determinations and new and material evidence was not received within a year of the issuance of the July 1992 decision; new and material evidence was received within a year of the January 2007 decision and the claims were readjudicated and again denied in the June 2008 rating decision, from which the current appeal originates.

3.  Evidence received since the July 1992 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a right shoulder disability and a skin disability, the absence of which was the basis of the previous denial.

4.  The Veteran experienced symptoms of a right shoulder disability in service and there is post-service continuity of symptomatology of right shoulder arthritis.

5.  A current skin disease did not have its onset in service and is not otherwise related to active duty military service.


CONCLUSIONS OF LAW

1.  The RO's April 1980, February 1981, and July 1992 decisions that denied the claims of service connection for a right shoulder disability and a skin disease are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the July 1992 decision is new and material, sufficient to reopen claims of service connection for a right shoulder disability and a skin disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a)-(b).

3.  The Veteran's right shoulder arthritis is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309(a) (2013).

4.  The Veteran does not have a current skin disease that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claims of service connection for a right shoulder disability and a skin disease and as the Board is granting the underlying claim of service connection for a right shoulder disability, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the underlying claim of service connection for a skin disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a skin disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.  

A VA examination was scheduled for a date in February 2012 to assess the nature and etiology of the Veteran's claimed skin disease.  The Veteran failed to appear for the scheduled examination.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.

While the letter notifying the Veteran of the February 2012 VA examination is not included in the record, the absence of the letter, by itself, cannot be used as evidence to rebut the presumption that VA complied with its procedures in notifying the Veteran of his examination.  Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  The Veteran has not alleged non-receipt of the notice.

There is no reason for the failure to report for the VA examination that has been shown and the Veteran has made no attempt to contact VA to request that his examination be rescheduled.  Furthermore, the Veteran has not argued that good cause exists for his failure to appear at his scheduled VA examination.  As he has not alleged good cause for his failure to appear, his claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).

The February 2012 examination was necessary in order to obtain a medical opinion as to the nature and etiology of the Veteran's current skin disease because, as explained below, the evidence is otherwise insufficient to grant service connection for that disease as there no sufficient competent or credible evidence that it had its onset in service or is otherwise related to a disease or injury in service.

In its August 2012 and June 2013 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things:  ask the Veteran to identify any VA or private treatment he had received for his claimed skin disease; obtain any relevant VA treatment records dated since March 2012; obtain any sufficiently identified private treatment records for which the appropriate release form had been submitted; obtain the Veteran's SSA disability records; associate with the record the Veteran's service treatment records which had initially been included in the record; and take any steps necessary to replace or rebuild any missing service treatment records.  

As explained above, all available service treatment records, SSA disability records, VA treatment records (including all relevant records dated since March 2012), and private medical records have been obtained and associated with the record.  Also, in a September 2012 letter the Veteran was asked to identify any relevant VA and private treatment records and to complete the necessary release form so as to allow VA to obtain any identified private medical records.  The Veteran did not specifically respond to the September 2012 letter.  Thus, the AOJ substantially complied with all of the Board's relevant August 2012 and June 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for a right shoulder disability and a skin disease on the merits in rating decisions dated in April 1980 and February 1981, respectively, as there was no medical evidence of any right shoulder disability or skin disease.  Specifically, the April 1980 decision explained that the Veteran was treated for a painful right shoulder in service, but that his separation examination was normal other than for a perianal cyst.  (The Veteran is already service connected for a perianal cyst, which is not part of the claim of service connection for other skin disability.)  A VA examination conducted prior to the April 1980 decision revealed that the range of motion of the shoulder was normal and that there was no pain elicited in any of its movements.  Moreover the February 1981 decision explained that the Veteran was treated for small papules or a rash in the area of the chest, face and legs in service in 1978 and that the impression was a heat rash.  However, there was no subsequent evidence of any significant skin condition.  

The Veteran was notified of the RO's April 1980 and February 1981 decisions, he did not appeal, and new and material evidence was not received within one year of either decision.  Thus, the April 1980 and February 1981 decisions became final. See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claims of service connection for a right shoulder disability and a skin disease on various occasions.  These petitions were denied in July 1992 and January 2007 as new and material evidence had not been submitted.  The Veteran was notified of the RO's decisions, he did not appeal, and new and material evidence was not received within one year of the July 1992 decision.  The July 1992 decision, therefore, also became final.  See Id.

With respect to the January 2007 decision, VA treatment records dated in January 2002, November 2005, December 2006, and April 2007 were subsequently submitted and associated with the Veteran's paperless records in the Virtual VA system.  These records include reports of skin rashes (including fungal lesions of the feet and folliculitis) and right shoulder pain.  As VA was in possession of these treatment records either at the time of or within a year following the January 2007 decision and they include evidence of a right shoulder disability and a skin disease, the Board finds that new and material evidence was received within a year of that decision.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 38 C.F.R. § 3.156(a).  

The claims of service connection for a right shoulder disability and a skin disease were readjudicated and again denied in the June 2008 rating decision, from which the current appeal originates.  As new and material evidence was submitted following the January 2007 rating decision, that decision is not final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b).  Thus, the Board will review the evidence submitted since the July 1992 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the July 1992 denials includes the VA treatment records dated in January 2002, November 2005, December 2006, and April 2007, a July 2010 VA dermatology consultation note, a November 2010 VA examination report, and the Veteran's testimony during the September 2009 and July 2012 hearings.  As explained above, the VA treatment records include reports of skin rashes and right shoulder pain.  The July 2010 VA dermatology consultation note and November 2010 VA examination report include diagnoses of a skin tag and degenerative joint disease of the right acromioclavicular joint.  Additionally, the Veteran reported during the September 2009 and July 2012 hearings that he had experienced a continuity of right shoulder and skin symptomatology in the years since service.  

The additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by showing that the Veteran has been diagnosed as having a right shoulder disability and a skin disease and that the right shoulder disability and skin disease may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claims of service connection for a right shoulder disability and a skin disease are reopened.

II. Underlying Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Right Shoulder Disability

The November 2010 VA examination report reveals that the Veteran has been diagnosed as having degenerative joint disease (i.e. arthritis) of the right acromioclavicular joint.  

There is also evidence of symptoms of a right shoulder disability in service and of a continuity of symptomatology linking those symptoms to the current right shoulder arthritis.  Service treatment records include a September 1976 report of treatment for right shoulder pain after the Veteran hit a pole while playing football.  He reported pain when raising his right arm over his head, crepitus, and muscle soreness.  Examination revealed that the muscles were very tight, but that there was no swelling or any signs of dislocation or bone injury.  A diagnosis of a pulled muscle and ligaments was provided.  The Veteran was again treated for a 2-week history of right shoulder pain in April 1977.  He had been carrying heavy objects and the shoulder pain had been recurrent since boot camp.  Examination revealed that the range of motion of the shoulder was normal and that there were no deformities and no edema.  Also, X-rays of the shoulder were normal.  However, the right shoulder appeared to be lower than the left, there was tenderness of the ball and socket joint, and the Veteran reported shoulder discomfort.  He was diagnosed as having a muscle strain.

The Veteran continued to be treated for right shoulder pain, tenderness, stiffness, and discomfort at the base of the neck in May, June, and August 1977.  Right shoulder range of motion was good and there was no swelling.  However, there was slow adduction of the shoulder and the Veteran was treated with a sling.  He was diagnosed as having a muscle spasm.

In November 1979 the Veteran submitted a claim of service connection for a "right shoulder disability" (VA Form 21-526).  He was afforded a VA examination in March 1980, during which he reported that he generally did not have any problems with his right clavicular area, but that during periods of cold weather he experienced some pain in the area which radiated to the right side of the neck and caused limitation of neck motion.  Examination revealed that the range of motion of the shoulder was normal and that there was no pain elicited on motion.  X-rays of the right clavicle were normal.  The Veteran was diagnosed as having a "right clavicle, dislocation/fracture, twice, see X-ray."    

The Veteran submitted claims of service connection for "separation of [the] neck to shoulder," loss of movement of the right side of the body, and a right shoulder disability in November 1980, January 1992, and March 1994 (VA Forms 21-526, 21-4138).  He reported that he experienced a right shoulder injury in service.

VA treatment records dated from April 1994 to August 2002 reveal that the Veteran reported chronic right shoulder pain which occasionally radiated down through the right arm and into the fingers.  X-rays of the shoulder revealed a comminuted fracture of the surgical neck of the right humerus and mild to moderate degenerative changes in the acromioclavicular joint.

In June 2006 and December 2007 the Veteran submitted additional claims of service connection for a right shoulder disability.  During the September 2009 hearing he reported that he experienced shoulder pain, tenderness, weakness, "dislocations," and difficulty with lifting the shoulder.  He had continued to experience intermittent right shoulder symptoms during periods of exertion ever since he began to experience shoulder problems in service.

The November 2010 VA examination report indicates that the Veteran reported that he experienced right acromioclavicular joint pain, tenderness, deformity, and stiffness, as well as impairment of joint motion.  Severe flare ups of shoulder symptoms occurred during periods of cold weather and the Veteran avoided stressing the shoulder in order to control his symptoms.  

Examination of the right acromioclavicular joint revealed tenderness over the coracoid and deltoid muscles, abnormal motion, guarding on internal rotation of the shoulder, pain associated with shoulder motion, and pain following repetitive motion.  X-rays of the shoulder revealed mild degenerative changes at the acromioclavicular joint, contour irregularity at the junction of the femoral neck and humeral head, and scattered diffuse linear sclerotic foci.  A diagnosis of degenerative joint disease of the right acromioclavicular joint was provided.

The physician who conducted the November 2010 VA examination opined that the Veteran's right shoulder disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his football injury in service.  He reasoned that the acromioclavicular degenerative joint disease was present on both the right and left sides.  This meant that it was more likely that the degenerative joint disease was the result of a more general process affecting both acromioclavicular joints.

The November 2010 opinion is entitled to limited probative weight because it does not reflect consideration of the clinical evidence of right shoulder problems less than two years following the Veteran's separation from service and his reports of a continuity of right shoulder symptomatology in the years since service.  In this respect, a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report symptoms of a right shoulder disability as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of right shoulder symptoms for a period of time following service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  These reports are not inconsistent with the evidence of record and the Veteran reported symptoms such as pain in the right clavicular area less than two years following his discharge from service during the March 1980 VA examination.  Thus, the Board finds that the reports of a continuity of right shoulder symptomatology in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a right shoulder disability in service, that he has been diagnosed as having current degenerative joint disease (i.e. arthritis) of the shoulder, and that there has been a continuity of right shoulder symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed degenerative joint disease of the right acromioclavicular joint have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.

B. Skin Disease

A July 2010 VA examination report reveals that the Veteran has been diagnosed as having a skin tag.  Thus, a current skin disease has been demonstrated.

The Veteran contends that his current skin disease is related to skin problems that he experienced in service and that he has experienced a continuity of skin symptomatology in the years since service.  Service treatment records include July and November 1976 reports of treatment for folliculitis.  An examination revealed a healing lesion in the groin.  In February 1977 the Veteran was treated for scaling and cracking of the toes on both feet.  He was diagnosed as having athlete's feet.  He was treated for small papules on both cheeks and a bilateral light scaling rash in the groin area in March 1978.  He was diagnosed as having a heat rash.  In May 1978 he was treated for a rash between his legs that had been present for approximately one month.  Examination revealed that the area was dry, but that there was scaling of the skin.  A diagnosis of tinea cruris was provided.  In June 1978, he was treated for several boils on his right leg.  One boil had drained and resolved and two others were well indurated.  Additionally, there is an undated record of treatment for acne on the Veteran's face.

The report of a VA examination dated in March 1980 reveals that there were some furuncles on the upper third of both thighs medially, as well as peeling of the skin on the palms.  The Veteran submitted his initial claim of service connection for a skin disease in November 1980 (VA Form 21-526), at which time he reported that he experienced venereal warts in the anus, pubic hair, and leg areas as well as boils.

The Veteran is competent to report symptoms of a skin disease as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of a continuity of skin symptomatology in the years since service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  These reports are not inconsistent with the evidence of record and there was objective clinical evidence of skin symptoms during the March 1980 VA examination, which was conducted less than two years following the Veteran's separation from service.  Thus, the Board finds that the reports of a continuity of skin symptomatology in the years since service are credible.

Regardless of the competent and credible reports of a continuity of skin symptomatology in the years since service, an award of service connection on this basis is nonetheless precluded because the Veteran's current skin disease is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

The Veteran has expressed his belief that his current skin disease is related to his skin problems in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current skin disease is related to any specific skin problem in service.  Rather, it would require medical expertise to evaluate the disease, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence. 38 C.F.R. § 3.159(a)(1), (2) (2013).

Although the Veteran has received treatment from medical professionals for his skin disease, none has attributed this disease to any disease or injury in service. Moreover, there is no other evidence of a relationship between the Veteran's current skin disease and service, and the Veteran has not alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current skin disease is related to service or manifested in service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this case and the claim of service connection for a skin disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has been received, the claim of service connection for a right shoulder disability is reopened, and to this extent the appeal is granted.

As new and material evidence has been received, the claim of service connection for a skin disease is reopened, and to this extent the appeal is granted.

Entitlement to service connection for degenerative joint disease of the right acromioclavicular joint is granted.

Entitlement to service connection for a skin disease is denied.



REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a January 1992 statement (VA Form 21-4138) the Veteran reported that he received treatment for his claimed right wrist disability at the VA Medical Center in Atlanta, Georgia (VAMC Atlanta).  Although an "Exchange of Beneficiary Information and Request" form (VA Form 10-7131) dated in March 1992 appears to reflect that the AOJ may have requested copies of records from that facility, there are no treatment records from VAMC Atlanta included among the evidence of record and there is no indication as to whether any such records are available.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, in March 1985 the AOJ requested records of treatment from Grady Memorial Hospital (Grady).  The AOJ subsequently received records from this facility dated to April 1985.  However, a "Disability Report" form (SSA Form 3368) included among the Veteran's SSA disability records indicates that he reportedly received treatment for right wrist problems at Grady in August and September 1985.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Grady.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records of the Veteran's treatment for a right wrist disability from VAMC Atlanta, the VA Medical Center in Indianapolis, Indiana dated from February 2013 through the present, the VA Medical Center in Marion, Illinois dated from September 2008 through the present, the VA Illiana Health Care System dated from February 2006 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the record.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a right wrist disability from Grady Memorial Hospital dated from April 1985 through the present.  All efforts to obtain these records must be documented in the record.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the record.
3.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


